DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 19-20 have been presented for examination.
Claims 2, 7-18 have been canceled.
Claims 1, 3-6 and 19-20 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 10/25/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argues on pg. 6 paragraph 1 that “Claim 1 is directed to producing a concrete, tangible article of manufacture” that makes the section 101 rejection improper. Examiner respectfully disagrees and asserts that the claim 1 is directed to the statutory category as a process and not an article of manufacture. The limitations focus on the process steps for designing a vane geometry and not on the manufactured product itself. The additional limitation of “wherein said vane geometry is outputted to an additive manufacturing system adapted to form a solid representation of the vane geometry at said vane lines” is viewed as insignificant extra-solution activity of a manufacturing step recited at a high level of generality.
	Applicant further argues on pg. 10 paragraph 2 that “as shown in the chart below, pending Claim 1 is no different that the Diehr patent claim the MPEP and the Supreme Court both instruct are patent eligible. Examiner respectfully disagrees and asserts that the claimed 
Applicant further argues on pg. 12 paragraph 2 that “the claim is a process claim for making a concrete, tangible, product … Utilizing steps that constitute mathematical formula or mental steps into an actual physical product, does indeed integrate the idea into a practical application. Examiner respectfully disagrees and asserts that the claimed invention is analogous to the insignificant application of printing or downloading generated menus (MPEP 2106.05(g) ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.). In Ameranth, it was found that printing the generated menu thus obtaining a physical product of a printed menu was insufficient to integrate the abstract idea of generating a menu into a practical application or provide significantly more than the abstract idea. Therefore, obtaining a physical product does not necessarily integrate the abstract idea into a practical application. The additional limitation of manufacturing the vane geometry is insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant further argues that in this instance the practical application is a working improved fluid flow vane. Examiner respectfully disagrees and asserts that the claim does not positively recite actually using the manufactured fluid flow vane to transform an input flow into an output flow. There is no transformation or reduction of a particular article to a different state or thing recited by the claim.


Regarding the rejection of the claims under 35 U.S.C. 112(b), Applicant alleges on pg. 15 paragraph 2, that the claims have been amended to cure the 112 rejections. Examiner respectfully disagrees and asserts that the amendments do not cure each and every rejection under 35 U.S.C. 112(b) (see below). The rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6 and 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-6 and 19-20 are directed to a statutory category as a process.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
creating lines on a plot representing lines everywhere parallel to said input flow;
creating vane lines on said plot represented by lines everywhere perpendicular to said parallel lines;
querying the input vector field to determine a turning angle that transforms the input flow into the desired output flow along the vane lines;
using said turning angle to determine a vane geometry that transforms the input flow into the output flow at said vane lines.

The limitation of “creating lines on a plot representing lines everywhere parallel to said input flow”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “creating lines” in the context of this claim encompasses the user mentally imagining lines parallel to a flow and then drawing them on a plot. Similarly, the limitation of “creating vane lines on said plot represented by lines everywhere perpendicular to said parallel lines”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper. For example, “creating vane lines” in the context of this claim encompasses the user mentally determining lines that are perpendicular to the parallel lines. 
The limitation of “querying the input vector field to determine a turning angle that transforms the input flow into the desired output flow along the vane lines”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper as well as mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind or from encompassing mathematical concepts. For example, “determine a turning angle” in the context of this claim encompasses the user mentally calculating a turning angle based on the input data as well as mathematical functions and calculations for performing the limitation.
Similarly, the limitation of “using said turning angle to determine a vane geometry that transforms the input flow into the output flow at said vane lines”, is a process that, under its 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, if the claim encompasses mathematical concepts then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The additional element of “obtaining an array of desired velocity vectors from within the input flow” is viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). The additional element “wherein said vane geometry is outputted to an additive manufacturing system adapted to form a solid representation of the vane geometry at said vane lines” is viewed as insignificant extra-solution activity of mere data output and insignificant application (See MPEP 2106.05(g) “ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “obtaining an array of desired velocity vectors from within the input flow” and “wherein said vane geometry is outputted to an additive manufacturing system adapted to form a solid representation of the vane geometry at said vane lines” are viewed as insignificant extra-solution activity as described in Step 2A prong two and do not amount to significantly more than the abstract idea. The claim as a whole directs to an abstract idea without significantly more and is not patent eligible.

	Claim 3 further limits the abstract idea of claim 1 with the additional element “wherein said vane geometry is outputted to a manufacturing system adapted to form a solid representation of the vane geometry at said vane lines” however this limitation is viewed as insignificant extra-solution activity of mere data output and insignificant application (See MPEP 2106.05(g) “ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”) and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Claims 4-6 and 19 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or encompass mathematical concepts and recite the judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 20 further limits the abstract idea of claim 1 with the additional element “wherein an array of desired velocity vectors is obtained from computational fluid dynamics or 

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "obtaining an array of desired velocity vectors from within the input flow into a vane.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a vane” recited in line 4 is the fluid flow guide vane of the preamble or if it is a completely separate unrelated vane. 
Claim 1 further recites the limitation “said input flow in the vane” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said input flow in the vane” recited in line 5 is referring to the input flow of the preamble or the input flow into a vane in line 3.
not from an input flow into a vane. The specification states in paragraph [00029] "Figure 1 shows a plot 100 of velocity vectors taken from the flow profile of NASA Inlet-A, which is a boundary layer ingesting embedded inlet. In Figure 1, the solid lines, some of which are designated as 101-104, are everywhere parallel to the in-plane flow, while the dashed lines, some of which are designated as 106-109, are everywhere perpendicular.” It appears to the examiner that the “flow profile of NASA Inlet-A” is a desired output flow after the input flow has been transformed. The vane appears to be designed using only the desired flow profile and does not rely on any characteristics of an input flow into a vane. In light of the specification and for examination purposes, Examiner interprets that the “desired velocity vectors from within the input flow into a vane" is the velocity vectors of the flow after conditioning (i.e. the desired flow profile or desired output flow of the guide vane being designed).
Additionally, Examiner notes that the “array of desired velocity vectors” is not relied upon in any of the subsequent steps of the claim and does not appear to be used after it is obtained. However Hoopes (“A New method of Generating Swirl Inlet Distortion for Jet Engine Research”) included in the provisional application teaches that the parallel lines are created based on the velocity vectors. Examiner interprets that the parallel lines are created based on the velocity vectors and recommends amending the claims to promote consistency between the limitations.
Examiner suggests amending the claim to recite something similar to:
“A process for making a fluid flow guide vane that transforms an input flow into a desired output flow comprising the steps of:
a desired flow profile;
creating lines on a plot representing lines parallel to said desired flow profile based on the array of desired velocity vectors;
creating vane lines on said plot represented by lines perpendicular to said parallel lines;
querying an input vector field to determine a turning angle that transforms said input flow 
using said turning angle to determine a vane geometry that transforms said input flow 
Claims 3-6 and 19-20 depend on claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.

Examiner’s Comment
Examiner notes that the claims are not rejected under the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150300185 teaches a method of designing guide vane formations in which the ‘saw-tooth’ leakage gap can be eliminated [0010]-[0011]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147